Title: William F. Gordon to Thomas Jefferson, 15 October 1813
From: Gordon, William F.
To: Jefferson, Thomas


          Dear Sir Charlottesville 15th Octr 1813.
          I have the pleasure to inform you that the Judge this morning gave his opinion in your case of a Forcible entry & detainer v Michie in which the Inquest of the Jury was considered as sufficient on which to issue a warrant of restitution, and that
			 the Justices acted legally in awarding restitution and in refusing the Traverse tendered by Michie, which put nothing in issue—The Case was argued by
			 Mr Johnson
			 Mr Barbour and myself on your part and
			 by Mr Monroe on the part of Mr Michie—I cannot inform you what will be the course of Michie—If he wishes to appeal from the  decision of this Court I believe, without Reference to authorities or to the Law, that
			 his correct course will be to apply for a writ of Error to the General Court if he still continues dissatisfied. with
          With the highest respect I am Yr ob sertWm F. Gordon
        